DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1, 3-15 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Increasing the monitored current by applying an additional current, wherein the additional current is not driving the BLDC motor, and wherein the additional current is different from zero if the motor is rotating, the BLDC motor controller being adapted for determining whether the motor is rotating or not based on the monitored signal including remaining claim limitations. 
As per independent claim 15: It is the same reason as claim 1.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,018,189 to Narumi discloses a brushless motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for 
/DAVID LUO/Primary Examiner, Art Unit 2846